616 F.2d 1164
Pablo LANGAMAN, Jr., Plaintiff-Appellant,v.ASSOCIATES FINANCIAL SERVICES COMPANY OF HAWAII, INC.,Defendant-Appellee.
No. 77-2403.
United States Court of Appeals, Ninth Circuit.
April 11, 1980.

Appeal from the United States District Court for the District of Hawaii, Dick Yin Wong, Judge.
Richard S. Kanter, Honolulu, Hawaii, argued for plaintiff-appellant; John Harris Paer, Honolulu, Hawaii, on the brief.
Anne L. Williams, Honolulu, Hawaii, for defendant-appellee.
Before CHAMBERS, WALLACE and ANDERSON, Circuit Judges:


1
Appellant Langaman filed this action against the appellee, his creditor, for violation of the Truth in Lending Act, 15 U.S.C. Secs. 1601 et seq.  He claimed that the creditor's failure to disclose the effect of an acceleration clause on the finance charge violated the Act and violated Federal Reserve Board Regulation Z (12 C.F.R. Sec. 226.1 et seq.).


2
We withdrew this case from submission to await the Supreme Court's ruling on the subject.  In Ford Motor Credit Co. v. Milhollin, ---- U.S. ----, 100 S.Ct. 790, 63 L.Ed.2d 22 (1980), the Supreme Court ruled that such failure of disclosure is not a violation of the Act or of Regulation Z, thus overruling St. Germain v. Bank of Hawaii, 573 F.2d 572 (9th Cir. 1977) and Kessler v. Associates Financial Services Co., 573 F.2d 577 (9th Cir. 1977).


3
The parties will bear their own costs on appeal.


4
Affirmed.